                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

MICHELLE FELKER                                  §
                                                 §
v.                                               §    Civil Action No. 4:18-CV-00817
                                                 §    Judge Mazzant
THE KROGER CO., and KROGER                       §
TEXAS L.P.                                       §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendants The Kroger Co. and Kroger Texas L.P.’s Motion

for Summary Judgment (Dkt. #17). Having considered the Motion and the relevant pleadings, the

Court finds that the Motion should be granted in part and denied in part.

                                        BACKGROUND

       On October 15, 2018, Plaintiff Michelle Felker filed her original petition in state court

(Dkt. #1, Exhibit 3). On November 16, 2018, Defendants removed this case to federal court

(Dkt. #1). On April 24, 2019, Defendants filed their Motion (Dkt. #17). Plaintiff responded on

May 14, 2019 (Dkt. #19). Defendants replied on May 21, 2019 (Dkt. #20).

                                     LEGAL STANDARD

       The purpose of summary judgment is to isolate and dispose of factually unsupported claims

or defenses. Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Summary judgment is proper

under Rule 56(a) of the Federal Rules of Civil Procedure “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a). A dispute about a material fact is genuine when “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby Inc.,

477 U.S. 242, 248 (1986). Substantive law identifies which facts are material. Id. The trial court
“must resolve all reasonable doubts in favor of the party opposing the motion for summary

judgment.” Casey Enters., Inc. v. Am. Hardware Mut. Ins. Co., 655 F.2d 598, 602 (5th Cir. 1981).

       The party seeking summary judgment bears the initial burden of informing the Court of its

motion and identifying “depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials” that demonstrate the absence of a genuine issue of

material fact. FED. R. CIV. P. 56(c)(1)(A); Celotex, 477 U.S. at 323. If the movant bears the burden

of proof on a claim or defense for which it is moving for summary judgment, it must come forward

with evidence that establishes “beyond peradventure all of the essential elements of the claim or

defense.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986). Where the nonmovant

bears the burden of proof, the movant may discharge the burden by showing that there is an absence

of evidence to support the nonmovant’s case. Celotex, 477 U.S. at 325; Byers v. Dall. Morning

News, Inc., 209 F.3d 419, 424 (5th Cir. 2000).

       Once the movant has carried its burden, the nonmovant must “respond to the motion for

summary judgment by setting forth particular facts indicating there is a genuine issue for trial.”

Byers, 209 F.3d at 424 (citing Anderson, 477 U.S. at 248–49). A nonmovant must present

affirmative evidence to defeat a properly supported motion for summary judgment. Anderson, 477

U.S. at 257. Mere denials of material facts, unsworn allegations, or arguments and assertions in

briefs or legal memoranda will not suffice to carry this burden. Rather, the Court requires

“significant probative evidence” from the nonmovant to dismiss a request for summary judgment.

In re Mun. Bond Reporting Antitrust Litig., 672 F.2d 436, 440 (5th Cir. 1982) (quoting Ferguson

v. Nat’l Broad. Co., 584 F.2d 111, 114 (5th Cir. 1978)). The Court must consider all the evidence




                                                 2
but “refrain from making any credibility determinations or weighing the evidence.” Turner v.

Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007).

                                             ANALYSIS

  I.    Summary Judgment is Appropriate on Plaintiff’s Negligence Claim, Plaintiff’s Gross-
        Negligence Claim, and all Plaintiff’s Claims Against Defendant The Kroger Co.

        Defendants’ Motion requested judgment as a matter of law on: (1) Plaintiff’s premises-

liability claim; (2) Plaintiff’s negligence claim; (3) Plaintiff’s gross-negligence claim; and (4) all

of Plaintiff’s claims against Defendant The Kroger Co. (Dkt. #17 at pp. 1–2). In her response,

Plaintiff explicitly surrendered all claims against Defendant The Kroger Co., her negligence claim

against Defendant Kroger Texas L.P., and her gross-negligence claim against Defendant Kroger

Texas L.P. (Dkt. #19 at p. 4). Accordingly, the Court finds that the Motion should be granted in

part.

 II.    Summary Judgment is Denied on Plaintiff’s Premises-Liability Claim Against Defendant
        Kroger Texas L.P.

        After a careful review of the record and the arguments presented, the Court is not convinced

that Defendant Kroger Texas L.P. has met its burden demonstrating that there is no genuine issue

of material fact as to Plaintiff’s premises-liability claim entitling it to judgment as a matter of law.

Accordingly, the Court finds that the Motion should be denied in part.

                                          CONCLUSION

        It is therefore ORDERED that Defendants’ Motion for Summary Judgment (Dkt. #17) is

hereby GRANTED in part and DENIED in part. Plaintiff’s negligence claim against Defendant

Kroger Texas L.P., Plaintiff’s gross-negligence claim against Defendant Kroger Texas L.P., and

all of Plaintiff’s claims against Defendant The Kroger Co. are hereby DISMISSED with

prejudice.



                                                   3
SIGNED this 29th day of August, 2019.




                          ___________________________________
                          AMOS L. MAZZANT
                          UNITED STATES DISTRICT JUDGE




                                        4
